Citation Nr: 0303135	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  01-05 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  From this same rating decision, the 
veteran also perfected an appeal as to the issues of whether 
new and material evidence had been submitted to reopen claims 
for service connection for a right knee disorder and right 
epididymitis, but the Board disposed of these issues in a 
separate April 2002 decision.

During his December 2001 VA Travel Board hearing, the veteran 
testified that his left knee disorder worsened as a result of 
treatment at a VA facility.  The veteran appears to have 
raised the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2002) for aggravation 
of a left knee disorder.  However, in view of the Board's 
disposition of the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for a left knee disorder, the § 1151 issue is referred to the 
RO for any appropriate action.  See Mintz v. Brown, 6 Vet. 
App. 277, 283 (1994) (the Board does not have jurisdiction to 
review a case if no benefit would accrue to the claimant).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's current low back disorder has not been 
shown to have clearly and unmistakably preexisted service but 
has been found to be etiologically related to service.

3.  The veteran's initial claim for service connection for a 
left knee disorder was denied in unappealed rating decisions 
issued in August 1970 and July 1990.

4.  Evidence received into the record since the July 1990 
rating decision is new and bears directly and substantially 
on the question of whether the veteran's current left knee 
disorder is etiologically related to service.

5.  The veteran's current left knee disorder, encompassing 
both instability and degenerative joint disease, has not been 
shown to have clearly and unmistakable preexisted service but 
has been found to be etiologically related to service.


CONCLUSIONS OF LAW

1.  A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 3.303 (2002).

2.  New and material evidence has been submitted to reopen a 
claim for service connection for a left knee disorder.  38 
U.S.C.A. §§ 5108, 7105, 5103, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.156, 3.159 (2002).

3.  A left knee disorder, encompassing both instability and 
degenerative joint disease, was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& Supp. 2002).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran, and he has been afforded a 
comprehensive VA examination in conjunction with his claims. 

To date, the RO has not notified the veteran of the newly 
enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 
1991 & Supp. 2002).  However, given the Board's favorable 
disposition of the veteran's claims, described in further 
detail below, the Board need not determine whether the VA's 
duty to notify him of the evidence necessary to substantiate 
his claims has also been met.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  But see 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the VA's duties include providing a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim and a description of which portion of that evidence (if 
any) was to be provided by the veteran and which portion the 
VA would attempt to obtain on his behalf).  Similarly, there 
is no need to provide the veteran and his representative with 
copies of the evidence recently acquired by the Board since 
the decision herein provides for a full grant of the benefits 
sought on appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to service connection for a low back 
disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  Also, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002). 

A pre-service private record, dated in June 1968, reflects 
that the veteran was treated for low back pain in March 1968.  
X-rays were noted to have been negative for abnormalities, 
although there was some minimal loss of the lumbar curve on 
examination that "could be positional or represent some 
minimal muscle spasm."  No other abnormalities were noted, 
however.  

The veteran's August 1969 entrance examination report is 
negative for any musculoskeletal abnormalities.  However, the 
accompanying medical history report reflects that the veteran 
reported hurting his back in an automobile accident at age 
19.  An August 1969 report indicates that the veteran was 
seen for complaints of back pain, and he reported an 
automobile accident in February 1968.  An impression of post 
traumatic back pain was rendered.  

Subsequent to service, the veteran complained of back pain 
during his July 1970 VA examination, but the physical 
examination did not address these complaints.  VA medical 
records beginning in May 2000 reflect further treatment for 
low back pain.

During his August 2002 VA orthopedic examination, the veteran 
reported that he sustained an upper thoracic spine injury in 
a motor vehicle accident in February 1968, but he also noted 
that this had resolved and that he next experienced low back 
pain during "buddy carrying exercises" in service.  
Symptoms noted on examination included lumbar flexion limited 
to 45 degrees and extension to 5 degrees.  The examiner 
diagnosed "[c]hronic, mechanical, low back pain, which began 
in the service" and further noted that, as the veteran's 
thoracic spine pain had "totally resolved" at the time of 
entry into service, "we must assume that the buddy carrying 
exercise in Basic Training brought on the low back pain."  
The Board notes that this examiner reviewed the veteran's 
claims file in conjunction with the examination.  Also, a 
magnetic resonance imaging study (MRI) of the lumbar spine 
revealed mild disc bulges at L4-L5 and L5-S1, mild epidural 
lipomatosis flattening of the thecal sac at L5-S1, and disc 
desiccation at T12-L1, L3-L4, and L4-L5.  

The Board has reviewed the aforementioned evidence and notes 
that, while there is evidence of a back injury prior to 
service and medical treatment for back pain soon thereafter, 
there is no evidence that clearly and unmistakably 
demonstrates that, at entry into service, the veteran 
suffered from a chronic low back disorder.  Indeed, his 
entrance examination report indicates no such disorder.  For 
these reasons, the Board finds that this disorder did not 
preexist service and that the veteran's low back is presumed 
to have been in sound condition at entry into service.  See 
38 U.S.C.A. § 1111 (West 1991).

Additionally, the Board notes that the veteran was treated 
for low back pain during service and complained of such pain 
during a 1970 VA examination.  The question of etiology was 
directly addressed by the examiner who conducted the August 
2002 VA examination, and the examiner concluded that, as the 
veteran's post-accident back pain had resolved at the time of 
his entry into service, his current low back disorder was 
etiologically related to service.  The Board accords this 
examination report considerable weight because the examiner 
reviewed the claims file in conjunction with the examination 
and, as such, was familiar with an accurate medical history.

Overall, the evidence supports the veteran's claim for 
service connection for a low back disorder, and the claim is 
granted.  

III.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105(c) (West 1991 & Supp. 2002).  However, under 38 U.S.C.A. 
§ 5108 (West 1991), "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2001), in effect at the outset of 
this appeal, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  See 38 C.F.R. § 3.156(a) (2002) (the 
amended version).

In an August 1970 rating decision, the RO denied service 
connection for a left knee disorder on the basis that this 
disorder was noted prior to service and was not aggravated 
therein.  The veteran was notified of this decision in the 
same month but did not respond in any manner until October 
1971, more than one year later.  In a July 1990 rating 
decision, the RO again denied the veteran's claim, this time 
on the basis that new and material evidence had not been 
submitted to reopen a previously denied claim.  Again, the 
veteran was notified of this decision in the same month but 
did not respond to the decision in any manner in the 
subsequent year. 

The unappealed August 1970 and July 1990 rating decisions are 
final under 38 U.S.C.A. § 7105(c) (West 1991), and the 
veteran's claim for service connection for a left knee 
disorder may be reopened only on the basis of new and 
material evidence submitted since July 1990, the last final 
decision on this claim.  

In this regard, the Board observes that an August 2002 VA 
examination report contains an opinion that an in-service 
left knee injury "is the significant injury that has brought 
on all of his subsequent knee problems."  This new opinion 
was not of record at the time of the prior final denial and 
bears directly and substantially on the question of whether a 
current left knee disorder is etiologically related to a 
service-connected disability.  As such, this report 
constitutes new and material evidence, and the veteran's 
claim for service connection for a left knee disorder is 
therefore reopened.

Having reopened the veteran's claim, the Board will turn to 
the question of whether further assistance is required on the 
part of the VA before a determination can be made on this 
claim.  Given the Board's disposition of this claim, 
described below, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO did not 
have an opportunity to adjudicate his claim on a de novo 
basis before Board adjudication.  See Sabonis v. Brown, 6 
Vet. App. at 430; Bernard v. Brown, 4 Vet. App. at 394.

The Board has reviewed the veteran's service medical records 
and observes that his August 1969 entrance examination report 
is negative for any musculoskeletal abnormalities.  However, 
the accompanying medical history report reflects that the 
veteran reported a history of a "swollen" left knee injury.  
In August 1969, the veteran was treated for complaints of 
giving way and locking of his left knee, and an impression of 
ligamentous instability of the left knee was rendered.  In 
February 1970, the veteran was treated with complaints of 
recurrent straining of the left knee.  Arthrogram studies of 
the left knee revealed a torn left medial meniscus.  This 
disorder was noted to have existed prior to service and to 
have not been aggravated by service, although the examiner 
provided no explanation for that conclusion.  A Medical Board 
examination, dated in February 1970, indicates that the 
veteran was diagnosed with internal derangement of the left 
knee, with ligamentous instability and a torn medial 
meniscus.  

Subsequent to service, the veteran's July 1970 VA examination 
revealed mild to moderate instability of the left knee and 
moderate internal derangement of the left knee.  

In August 2002, the veteran underwent a VA orthopedic 
examination with an examiner who reviewed his claims file.  
During this examination, the veteran reported a sports-
related injury from 1966 but noted no problems after short-
term treatment.  The veteran also described basic training 
exercises during service that resulted in giving way and 
popping of the knee.  The examination revealed varus 
deformity and discomfort on motion of the left knee.  The 
diagnosis was instability and degenerative joint disease of 
the left knee.  The examiner further noted that, since the 
veteran continued to participate in team athletics following 
his pre-service injury, it was "impossible" that he had a 
significant knee injury at that time because a meniscal tear 
and an anterior cruciate ligament injury would have 
"absolutely disqualified him" from sports.  Instead, the 
examiner concluded that "[t]he injury sustained in the 
service doing the buddy carrying exercise is the significant 
injury that has brought on all his subsequent knee 
problems."  X-rays revealed degenerative joint disease.

The Board has reviewed the aforementioned evidence and finds 
that the factual scenario with regard to the veteran's left 
knee is quite similar to that of the low back.  While the 
veteran reported a left knee injury prior to service, a 
chronic left knee disorder was not noted at entry into 
service.  The Board is aware of the in-service notations of a 
left knee disorder that existed prior to service but notes 
that these notations were made with no explanation and do not 
appear to have been based on any sort of comprehensive 
medical records review.  By contrast, the examiner who 
conducted the August 2002 VA examination opined that a 
chronic left knee disorder did not preexist service, and this 
opinion was based on a review of the veteran's entire claims 
file.  The Board finds the August 2002 opinion to be of 
greater probative value than the in-service notations of a 
preexisting left knee disorder and, as such, concludes that 
this disorder did not preexist service.  Rather, the 
veteran's left knee is presumed to have been in sound 
condition at entry into service.  See 38 U.S.C.A. § 1111 
(West 1991).

Additionally, the Board notes that the veteran was treated 
for left knee locking and giving way during service, and he 
was first diagnosed with a torn medial meniscus during 
service.  The question of the etiology of the veteran's 
current left knee disorder, now encompassing instability and 
degenerative joint disease, was directly addressed by the 
examiner who conducted the August 2002 VA examination.  This 
examiner concluded that, as the veteran's pre-service left 
knee injury had resolved at the time of his entry into 
service, his current left knee disorder was etiologically 
related to service.  Again, the Board accords this 
examination report considerable weight because the examiner 
reviewed the claims file in conjunction with the examination 
and, as such, was familiar with an accurate medical history.

Overall, the evidence supports the veteran's claim for 
service connection for a left knee disorder, encompassing 
both instability and degenerative joint disease, and the 
claim is granted.


ORDER

The claim of entitlement to service connection for a low back 
disorder is granted.

New and material evidence has been submitted to reopen a 
claim for service connection for a left knee disorder, and 
the claim of entitlement to service connection for a left 
knee disorder is granted.

		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

